IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,073  


EX PARTE GUADALUPE GUERRERO FLORES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 29,443-272 IN THE 272ND DISTRICT COURT OF
BRAZOS COUNTY



 The opinion was delivered per curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07 of the Texas Code of Criminal Procedure.  Applicant was
convicted of the felony offense of driving while intoxicated.  Punishment was assessed at
imprisonment for six years in the Texas Department of Criminal Justice - Institutional
Division.  Applicant's conviction was affirmed.  Flores v. State, No. 01-02-01079-CR (Tex.
App.-- Houston [1st Dist.], delivered December 18, 2003).
	Applicant contends that he was denied his right to file a petition for discretionary
review because of ineffective assistance of counsel.  The trial court recommends granting
relief.  We agree.
 Accordingly, Applicant is granted an out-of-time petition for discretionary review 
from the Court of Appeals' judgment in cause number 01-02-01079-CR,  affirming the
conviction in cause number 29,443-272 in the 272nd Judicial District Court of Brazos
County, Texas.  The proper remedy in a case such as this is to allow Applicant to file his
petition with the Court of Appeals within thirty days of the issuance of this Court's mandate. 

DELIVERED: January 26, 2005
DO NOT PUBLISH